ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND
                                                               COURT OF APPEALS
       Petitioner,
V. 	                                                           OF MARYLAND

                                                               Misc. Docket AG No. 75

RACHEL A. SMITH 	                                              September Term 2017

       Respondent.

                                            ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed

herein pursuant to Maryland Rule 19-736, in which the Respondent admits she committed

professional misconduct in violation of Rules 1.1, 1.3, 1.4(a) and (b) 1.5, 1.15(a), (c) and

(d), 1.16(d), 8.1(b), and 8.4(a) and (d), of the Rules of Professional Conduct, it is this 15th

day of May, 2018, hereby

        ORDERED, that Respondent, Rachel A. Smith, be and she is hereby indefinitely

suspended from the practice of law in the State of Maryland, and it is further,

        ORDERED, that this suspension shall take effect thirty (30) days after the entry of this

Order; and it is further,

        ORDERED, that the Clerk of this Court shall remove the name of Rachel A. Smith

from the register of attorneys in the Court and certify that fact to the Client Protection Fund

of the Bar of Maryland all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761.


                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge